

Exhibit 10.2
GREEN MOUNTAIN POWER CORPORATION


2005 OFFICER DEFERRED STOCK UNIT AGREEMENT


THIS AGREEMENT, dated as of the 27th day of May 2005, between GREEN MOUNTAIN
POWER CORPORATION, a Vermont corporation (the “Company”), and Robert J. Griffin
(the “Participant”), is made pursuant and subject to the provisions of the Green
Mountain Power Corporation 2004 Stock Incentive Plan (the “Plan”), a copy of
which has been made available to the Participant. All terms used herein that are
defined in the Plan have the same meaning given them in the Plan.
 
1. Award.
Pursuant to the Plan, the Company, effective as of May 23, 2005 (the “Date of
Grant”), will grant to the Participant, subject to the terms and conditions of
the Plan and subject further to the terms and conditions herein set forth, an
award of 2,100 Stock Units. For purposes of this Agreement and any related
Deferral Agreement, a Stock Unit is the right to receive a share of Common Stock
based on the terms of this Agreement.
 
2. Terms and Conditions.
No Common Stock will be issued, no payment will be made hereunder, and the
Participant’s interest in the Stock Units granted hereunder shall be forfeited
except to the extent that the requirements of the following paragraphs are
satisfied.
 
3. Vesting.
The Stock Units subject to this Agreement will vest as follows: (i) 50% of the
Stock Units will vest on May 23, 2006; and (ii) 50% of the Stock Units will vest
on May 23, 2007.
 
4. Forfeiture.
The shares of Common Stock subject to this Agreement will be forfeited if the
Participant is not an officer of the Company on May 23, 2006 and May 23, 2007.
Notwithstanding the immediately preceding sentence, if (i) the Participant is an
officer of the Company on May 23, 2006, 50% of the Stock Units will vest on such
date and (ii) the shares of Common Stock subject to this Agreement will not be
forfeited upon the Participant’s retirement from the Company if on the date of
such retirement the Participant is entitled to receive benefits, without any
actuarial reduction thereof, under the Employees’ Retirement Plan of Green
Mountain Power Corporation. For purposes of this Section 4, retirement shall
mean a Participant’s termination of employment with the Company for any reason
other than termination for cause.
 
5. Shareholder Rights.
The Participant shall not have any rights as a shareholder of the Company with
respect to the Stock Units subject to this Agreement until the Stock Units vest
and are settled by the issuance of Common Stock.
 
6. Change in Capital Structure.
The terms of this Agreement, including the number of Stock Units subject to this
Agreement, shall be adjusted as the Committee determines is equitably required
in the event the Company effects one or more stock dividends, stock split-sups,
subdivisions or consolidations of shares or other similar changes in
capitalization.
 
7. Conflicts.
In the event of any conflict between the provisions of the Plan as in effect on
the Date of Grant and the provisions of this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan mean the Plan as in effect
on the date hereof.
 
8. Participant Bound by Plan.
The Participant hereby acknowledges that a copy of the Plan has been made
available to him and agrees to be bound by all the terms and provisions thereof.
 
9. Binding Effect.
Subject to the limitations stated above and in the Plan, this Agreement shall be
binding upon and inure to the benefit of the legatees, distributees and personal
representatives of the Participant and the successors of the Company.
 
10. Governing Law.
This Agreement shall be governed by, and interpreted under, the laws of the
State of Vermont except its choice of law provisions to the extent that they
would require the application of the laws of a State other than the State of
Vermont.
 
* * *
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and the Participant has signed this Agreement on the
date or dates set forth below.
 


 
GREEN MOUNTAIN POWER CORPORATION
 
 
By: /s/ Christopher L. Dutton
 
Date: May 27, 2005
     
ROBERT J. GRIFFIN
 
 
By: /s/ Robert J. Griffin
 
Date: May 27, 2005
 

